                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                    NO. 7:17-CR-128-D-1



   UNITED STATES OF AMERICA                           ORDER GRANTING MOTION TO SEAL
                                                                EXHIBIT
       V.

   KENDELL WHITFIELD



       The Court hereby GRANTS Mr. Whitfield's motion to seal the proposed exhibit to his

motion for compassionate release. The Court ORDERS the exhibit at DE 150 be sealed until

otherwise ordered by the Court, except that copies may be provided to the U.S. Attorney's Office

and counsel for the Defendant.

       This the--~(_]_.___ _ _ day of September, 2020.




                                            JA    s C. DEVER III
                                            U.S. DISTRICT COURT JUDGE




         Case 7:17-cr-00128-D Document 166 Filed 09/17/20 Page 1 of 1
